

SECURED PROMISSORY NOTE
(Indian Springs)


U.S.
$1,793,500.00                                                         Grapevine,
Texas                                                                                       January
18, 2010


FOR VALUE RECEIVED, HLL LAND ACQUISITIONS OF TEXAS, L.P., a Texas limited
partnership (“Borrower”), hereby makes and issues this Secured Promissory Note
(this “Note”), and promises to pay to the order of UNITED DEVELOPMENT FUNDING
IV, a real estate investment trust organized under the laws of the State of
Maryland (together with its successors and assigns, “Lender”) the principal sum
of U.S. One Million Seven Hundred Ninety-Three Thousand Five Hundred and NO/100
Dollars ($1,793,500.00) or, if greater or less, the aggregate amount of all
funds advanced to Borrower under this Note, together with accrued, unpaid
interest thereon, and all other amounts due to Lender hereunder.  This Note is
subject to the following terms:


1.           Certain Definitions.  Certain capitalized terms which are defined
in the text of this Note shall have the respective meanings given to such terms
herein.  The following capitalized terms shall have the following meanings:


“Accrued Interest Payments” means the monthly interest payments equal to the
amount of accrued interest on the outstanding principal balance of this Note,
calculated at the applicable rate of interest provided herein, and payable as
provided herein.


“Advance Conditions” means each of the requirements set forth in Sections 6 and
7 of this Note.


“Affiliate” shall mean an individual or legal entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, another Person.  The term “Control” as utilized
herein means the possession, directly or indirectly, of the power to direct or
cause direction of the management and policies of a Person, whether through
management, ownership, by contract, or otherwise; provided, however, in no event
shall any Lender be deemed an Affiliate of Borrower.


“Approved Builder” means Meritage, Lennar, and each other residential
homebuilder acquiring Lots from Borrower for the purpose of constructing single
family residences thereon which is approved by Lender, such approval not to be
unreasonably withheld, conditioned or delayed.


“Assignment and Subordination Agreements” means, collectively, (i) that certain
Assignment and Subordination of Lot Sale and Purchase Contract with respect to
the Meritage Lot Sale Contract, executed by Borrower in favor of Lender, (ii)
that certain Assignment and Subordination of Lot Sale and Purchase Contract with
respect to the Lennar Lot Sale Contract, executed by Borrower in favor of
Lender, and (iii) each other Assignment and Subordination of Lot Sale and
Purchase Contract executed by Borrower in favor of Lender with respect to any
Lot Sale Contract entered into after the Effective Date, as each may be amended,
modified, renewed, superseded, or replaced from time to time. .


“Base Rate” means the lesser of (i) thirteen percent (13.0%), accrued monthly
and compounded annually, or (ii) the Highest Lawful Rate.


“Collateral” means, collectively, all property, assets and rights in which a
Lien in favor of Lender is or has been granted or arises or has arisen or may
hereafter be granted or arise, under or in connection with any Loan Document or
otherwise, to secure payment or performance of all or any part of the
Debt.  Without limitation of the foregoing, the term “Collateral” includes,
without limitation, (i) each Lot Sale Contract, (ii) all Earnest Money, and
(iii) all Mortgaged Property.


 
1

--------------------------------------------------------------------------------

 
“Commitment” means the aggregate amount to be funded by Lender to Borrower
hereunder (excluding Interest Reserve) which, amount is equal to the sum of (i)
the Initial Funding Amount and (ii) the Origination Fee.


“Debt” means all Indebtedness (principal, interest or other) evidenced by this
Note and all Indebtedness (principal, interest or other) owing to Lender
incurred under or evidenced by the other Loan Documents.  The Debt includes
interest and other obligations accruing or arising after (a) commencement of any
case under any bankruptcy or similar laws by or against Borrower or (b) the
obligations of Borrower shall cease to exist by operation of law or for any
other reason.  The Debt also includes all reasonable attorneys’ fees and any
other reasonable expenses incurred by Lender in enforcing any of the Loan
Documents.


“Deed of Trust” shall mean that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement, and Fixture Filing recorded or to be recorded in the
real property records of Bexar County, Texas, naming Borrower as the grantor and
Lender as the beneficiary thereunder, granting Lender a security interest in and
a Lien on the Mortgaged Property to secure the payment and performance of
Borrower’s obligations under this Note and the other Loan Documents, subject
only to Permitted Exceptions and being superior in priority over all Liens, as
it may be amended, modified, renewed, extended, superseded, or replaced from
time to time.


“Default Rate” means the lesser of (i) eighteen percent (18%), accrued monthly
and compounded annually, or (ii) the Highest Lawful Rate.


“Discretionary Advances” has the meaning given to such term in Section 3(b).


“Disposition” means any sale, lease, transfer, assignment, exchange or
conveyance of any portion of the Mortgaged Property in whole or in part.


“Earnest Money” means any form of earnest money supporting a Lot Sale Contract
including, without limitation, cash on deposit with a title company or released
to Borrower, and letters of credit.


“Earnest Money Assignment” means, for each Lot Sale Contract supported by
Earnest Money an Assignment of Earnest Money Proceeds executed by Borrower in
favor of Lender, providing for a Lien and security interest on the Earnest Money
supporting such Lot Sale Contract, in the form approved by Lender in its sole
discretion.


“Effective Date” means January 18, 2010.


“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement to be executed by Borrower in favor of Lender, pursuant to
which Borrower agrees to indemnify Lender from environmental liabilities
associated with the Mortgaged Property, as it may be amended, modified, renewed,
supplemented, extended, increased, superseded, or replaced from time to time.


“Event of Default” has the meaning given to such term in Section 11 of this
Note.


 
2

--------------------------------------------------------------------------------

 
“Finished Lot” means a fully developed finished single-family residential lot
owned by Borrower which has been accepted by each of the City of San Antonio,
Bexar County and any water district or other governing district for The Preserve
at Indian Springs, and which is deemed by Lender to be a “finished”
single-family residential lot.


“General Partner” means HLL Development, LLC, a Texas limited partnership.


“Good Accounting Practice” shall mean such accounting practice as, in the
opinion of independent certified public accountants satisfactory to Lender,
conforms at the time to generally accepted accounting principles or, with the
express prior written consent of Lender in any applicable case, cash basis of
accounting or the federal income tax basis of accounting, consistently
applied.  Each accounting term not defined in this Note shall have the meaning
given to it under Good Accounting Practice.


“Highest Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law, to the extent that it permits Lender to contract or charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all fees and expenses contracted for, charged, received, taken or
reserved by Lender in connection with the transaction relating to this Note and
the Debt evidenced hereby or by the other Loan Documents which are treated as
interest under applicable law.


“Indebtedness” shall mean and include (i) all items which in accordance with
Good Accounting Practice would be included on the liability side of a balance
sheet on the date as of which indebtedness is to be determined (excluding
capital stock, surplus, surplus reserves and deferred credits), (ii) guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, or any obligations to purchase or otherwise acquire any such
indebtedness of others, and (iii) indebtedness secured by any mortgage, pledge,
security interest or lien existing on property owned subject to or burdened by
such mortgage, pledge, security interest or lien whether or not the indebtedness
secured thereby shall have been assumed.


“Initial Funding Amount” means One Million Four Hundred Eighty-Six Thousand One
Hundred Twenty-Five and NO/100 Dollars ($1,486,125.00).


“Interest Reserve” means an interest reserve in the maximum amount of Two
Hundred Eighty-Nine Thousand Four Hundred Forty and No/100 Dollars ($289,440.00)
provided by Lender for the purpose of funding accrued interest on the Note as it
becomes due and payable subject to, and in accordance with, the provisions of
Sections 4(b) and 4(c) of this Note.


“Interest Reserve Advance” means an advance under this Note in the amount of an
Accrued Interest Payment pursuant to Section 4(b) of this Note.


“Land Development” means UMTH Land Development, L.P., a Delaware limited
partnership.


“Lender Representatives” has the meaning given to such term in Section 9(m).


“Lennar” means Lennar Homes of Texas Land and Construction, Ltd., a Texas
limited partnership and its assigns.


 
3

--------------------------------------------------------------------------------

 
“Lennar Lot Sale Contract” means that certain Contract of Sale dated on or about
December 17, 2004, between Borrower, as the seller thereunder, and Lennar or its
assigns as the buyer thereunder, as amended by that certain First Amendment to
Contract of Sale dated effective August 1, 2007, that certain Second Amendment
to Contract of Sale dated effective November 29, 2007, that certain Third
Amendment to Contract of Sale dated effective July 8, 2008, and that certain
Fourth Amendment to Contract of Sale dated effective June 8, 2009 (as so
amended, and as it may be further amended, modified, renewed, superseded, or
replaced from time to time).


“Lien” means any lien, security interest, collateral assignment, charge, tax
lien, pledge, encumbrance, conditional sales or other title retention
arrangement or any other interest in property designed to secure the repayment
of Indebtedness or the satisfaction of any other obligation, whether arising by
agreement or under any statute or law, or otherwise.


“Loan” means the full amount of loan made to Borrower pursuant to this Note
including all principal, interest, the Origination Fee, and Loan Expenses.


“Loan Documents” means, collectively, this Note, the Deed of Trust, the
Environmental Indemnity Agreement, the Assignment and Subordination Agreements,
the Lot Purchaser Consents, the Origination Fee Letter, the Earnest Money
Assignments, all Officer’s Certificates, and all other documents, certificates,
instruments, and agreements executed, entered into or delivered by Borrower or
any of its affiliates in connection with the Loan, as each such document may be
amended, modified, renewed, superseded, or replaced from time to time.


“Loan Expenses” has the meaning given to such term in Section 2(a).


“Lot” shall mean each of the seventy-one (71) Finished Lots that are a part of
the Mortgaged Property, as referenced on Exhibit “A” to the Deed of Trust.


“Lot Purchaser” means (i) an Approved Builder or (ii) any other Person acquiring
Lots from Borrower, subject to approval by Lender in its sole discretion.


“Lot Purchaser Consents” means, collectively, (i) that certain Consent to
Assignment, Subordination and Estoppel Certificate and Agreement executed by
Meritage for the benefit of Lender, (ii) that certain Consent to Assignment,
Subordination and Estoppel Certificate and Agreement executed by Lennar for the
benefit of Lender, and (iii) each other Consent to Assignment, Subordination and
Estoppel Certificate and Agreement executed by a Lot Purchaser in favor of
Lender with respect to any Lot Sale Contract entered into after the Effective
Date, as each may be amended, modified, renewed, superseded, or replaced from
time to time.


“Lot Sale Contract” means, collectively, each contract or agreement entered into
by and between Borrower and a Lot Purchaser relating to the acquisition from
Borrower of Lots, including, without limitation, (i) the Meritage Lot Sale
Contract, (ii) the Lennar Lot Sale Contract and (iii) each other contract or
agreement between Borrower, as the seller thereunder, and a Lot Purchaser, as
the buyer thereunder, providing for the acquisition of Lot(s), in each case, as
it may be amended, modified, renewed, superseded, or replaced from time to time.


“Manager” means United Development Funding II, Inc., a Delaware corporation.


“Maturity Date” means July 18, 2011.


 
4

--------------------------------------------------------------------------------

 
“Meritage” means Meritage Homes of Texas, LLC, an Arizona limited liability
company and its assigns.


“Meritage Lot Sale Contract” means that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated July 20, 2009 between Borrower, as the seller
thereunder, and Meritage or its assigns as the buyer thereunder, as amended by
that certain First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions dated as of August __, 2009, as so amended, and as it may be
further amended, modified, renewed, superseded, or replaced from time to time.


“Mortgaged Property” has the meaning given to such term in the Deed of
Trust.  The Mortgaged Property includes the Lots.


“Note” means this Secured Promissory Note as defined in the introductory
paragraph hereof, as it may be amended, modified, renewed, supplemented,
extended, increased, superseded, or replaced from time to time.


“Officer’s Certificate” means a certificate executed by a duly authorized
officer of the Borrower’s general partner certifying that (i) no Event of
Default has occurred and is continuing under this Note, (ii) all representations
and warranties made by Borrower, respectively, in this Note and the other Loan
Documents are true and correct in all respects, and (iii) Borrower has complied
with and performed, in all respects, all covenants, conditions and agreements
which are then required by this Note and the other Loan Documents to have been
complied with or performed.


“Organizational Agreement” shall mean (i) in respect of a corporation, the
Articles of Incorporation certified to a current date by the Secretary of State
in which such corporation is incorporated and the Bylaws of a corporation
certified to a current date as true and correct by the secretary or assistant
secretary of a corporation; (ii) in respect of a general partnership, a
partnership agreement; (iii) in respect of a joint venture, a joint venture
agreement; (iv) in respect of a limited partnership, a partnership agreement and
the certificate of limited partnership certified to a current date by an
appropriate governmental authority of the state in which the limited partnership
is organized; (v) in respect of a trust, a trust agreement; and (f) in respect
of a limited liability company, the certificate of organization certified to a
current date by the Secretary of State in which such limited liability company
is organized and the regulations of a limited liability company certified to a
current date as true and correct by the manager of a limited liability company;
and any and all future modifications thereof which are consented to by Lender.


“Origination Fee” shall mean a fee payable to Land Development, charged in
consideration of the origination of the Loan and payable as provided in the
Origination Fee Letter.


“Origination Fee Letter” shall mean that certain letter agreement between
Borrower and Land Development, pursuant to which Borrower agrees to pay Land
Development the Origination Fee as provided in the Origination Fee Letter.


“Partial Release Price” shall mean, for each closing of a Lot or Lots under a
Lot Sale Contract and Borrower’s request for Lender’s release of its Lien
against such Lot or Lots, the greater of (i) $35,000 per Lot, (ii) all net
proceeds paid to Borrower for the Lot or Lots being acquired by the Lot
Purchaser, after giving effect to the following reductions:  (x) any credit to
the Purchase Price resulting from the application of Earnest Money, if any, to
the Purchase Price pursuant to the applicable Lot Sale Contract, and (y) any
other expense at closing that is approved by Lender in writing to be deducted
from the net proceeds that would otherwise be due to Lender.


 
5

--------------------------------------------------------------------------------

 
“Permitted Exceptions” has the meaning given to such term in the Deed of Trust.


“Person” means a corporation, limited liability company, general partnership,
limited partnership, trust, or other entity, or any individual.


“Purchase Price” means, for each Lot Sale Contract, the purchase price for the
Lot or Lots being acquired thereunder, without credit or reduction.


“Reimbursement Contract” has the meaning given to such term in Section 9(r).


“Release Party” has the meaning given to such term in Section 9(q).


“Title Policy” shall mean the policy of title insurance and all endorsements
thereto requested by Lender, in the total Loan amount, issued in favor of Lender
and naming Lender and its assigns as insured mortgagee by a title company
acceptable to Lender and insuring that title to the Mortgaged Property covered
by the Deed of Trust is vested in Borrower, free and clear of any Lien,
objection, exception or requirement other than the Permitted Exceptions,
containing such endorsements as Lender may require.


“UDF” means United Development Funding, L.P., a Delaware limited partnership.


2.           Loan Expenses; Fees.


(a)           To the extent not prohibited by applicable law, Borrower will pay
all reasonable costs and expenses and reimburse Lender for any and all
expenditures of every character incurred or expended from time to time,
regardless of whether an Event of Default shall have occurred, in connection
with any of the following (collectively, “Loan Expenses”):
 
(i)           the preparation, negotiation, documentation, closing, renewal,
revision, modification, increase, review or restructuring of any loan or credit
facility represented by or secured by the Loan Documents, including legal,
accounting, auditing, architectural, engineering, due diligence, title company,
and inspection services and disbursements, or in connection with collecting or
attempting to enforce or collect pursuant to any Loan Document;
 
(ii)           Lender’s evaluating, monitoring, administering and protecting the
Mortgaged Property, or any other Collateral or employing others to do so or to
perform due diligence for Lender with respect thereto; and
 
(iii)           Lender’s creating, perfecting and realizing upon Lender’s
security interest in, and the Liens on, the Mortgaged Property, or any other
Collateral, and all costs and expenses relating to Lender’s exercising any of
its rights and remedies under any Loan Document or at law, including all
appraisal fees, consulting fees, filing fees, taxes, brokerage fees and
commissions, title review and abstract fees, litigation report fees, UCC search
fees, other fees and expenses incident to title searches, reports and security
interests, escrow fees, attorneys’ fees, legal expenses, court costs, other fees
and expenses incurred in connection with any complete or partial liquidation of
the Mortgaged Property, or any other Collateral, and all fees and expenses for
any professional services or any operations conducted in connection
therewith.  Notwithstanding the foregoing, no right or option granted by
Borrower to Lender or otherwise arising pursuant to any provision of any Loan
Document shall be deemed to impose or admit a duty on Lender to supervise,
monitor or control any aspect of the character or condition of the Mortgaged
Property, or any other Collateral or any operations conducted in connection with
it for the benefit of Borrower or any other Person other than Lender.
 
 
6

--------------------------------------------------------------------------------

 
(b)           Origination Fee.  Borrower agrees to pay Land Development an
Origination Fee in the amount of $17,935, as further provided in the Origination
Fee Letter.  Borrower has requested, and Lender has agreed, to fund the
Origination Fee from Commitment proceeds at the closing of the Loan.


(c)           Usury Savings Clause Applies.  Borrower agrees that Lender has
provided, and shall provide, separate and distinct consideration for the fees
and expenses described in Sections 2(a) and (b) above and elsewhere in the Loan
Documents and/or that such fees and expenses represent bona fide fees and
expenses incurred by Lender.  Borrower and Lender further agree that such fees
and expenses are not, are not intended to be, and shall not be characterized as,
interest or as compensation for the use, forbearance or detention of
money.  Despite the foregoing and notwithstanding anything else in this Note and
the other Loan Documents to the contrary, if any fees or expenses charged or
chargeable to Borrower hereunder are determined to constitute interest and such
fees or expenses, when added to the interest charged hereunder, would cause the
aggregate interest charged hereunder to exceed the Highest Lawful  Rate, then
Section 12 of this Note shall automatically apply to reduce the interest charged
hereunder so as not to exceed the Highest Lawful Rate.


3.           Closing; Commitment; Discretionary Advances.


(a)           Closing; Commitment.  Subject to the Advance Conditions, Lender
agrees to advance the Commitment to Borrower at the closing of the
Loan.  Notwithstanding anything else to the contrary contained herein, Lender
shall have no obligation to make any advance of the Commitment unless each of
the Advance Conditions have been satisfied.  This Note is not a revolver and
thus, the portion of the Commitment borrowed may not be repaid to Lender and
subsequently reborrowed under this Note.  The Interest Reserve is not included
in the Commitment.


(b)           Discretionary Advances.  Lender is authorized to make advances
hereunder that Lender, in its sole discretion, deems necessary or desirable to
pay any Loan Expense or other amount chargeable to Borrower pursuant to the
terms of this Note or any other Loan Document (such advances made for the
foregoing purposes are referred to herein as the “Discretionary
Advances”).  Each Discretionary Advance shall, upon disbursement, automatically
constitute principal outstanding hereunder and cause a corresponding increase in
the aggregate amount of Borrower’s obligations hereunder (even if such
Discretionary Advance causes the aggregate amount outstanding hereunder to
exceed the face amount of this Note).  The making by Lender of any Discretionary
Advance shall not cure or waive any Event of Default hereunder (except only for
an Event of Default that has been cured to Lender’s satisfaction as confirmed by
Lender’s execution of a written agreement specifically acknowledging and
describing the Event of Default so cured, and for an Event of Default that has
been waived by Lender as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so waived).
 
 
 
7

--------------------------------------------------------------------------------

 
4.           Interest; Payments. Borrower agrees with each of the following
provisions:


(a)           Interest Rate.  The outstanding principal amount of this Note
shall bear interest on each day outstanding at the Base Rate in effect on such
day, unless the Default Rate shall apply.  Subject to the other provisions of
this Note, upon the occurrence and during the continuation of an Event of
Default, the outstanding principal amount of this Note shall, at Lender’s
option, automatically and without the necessity of notice, bear interest from
the date of such Event of Default at the Default Rate, until all such delinquent
amounts are paid and such breach or Event of Default has been cured to Lender’s
satisfaction as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so cured, and or
waived by Lender as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so waived.


(b)           Interest Payments; Interest Reserve Advances.  Borrower agrees to
make Accrued Interest Payments to Lender on the last day of each month while the
Loan is outstanding, in an amount equal to the interest accrued on the
outstanding principal balance of this Note during each such
month.  Notwithstanding the foregoing sentence, on each date that an Accrued
Interest Payment becomes due and payable hereunder, provided that the Advance
Conditions are then satisfied and that a sufficient amount of Interest Reserve
is available for the funding of an Interest Reserve Advance, Lender shall make
an Interest Reserve Advance hereunder in the amount of such Accrued Interest
Payment which shall be applied to the Accrued Interest Payment then due and
payable. Lender may, but is not obligated to, make Interest Reserve Advances
hereunder whether or not the Advance Conditions have been met, provided,
however, that if the Advance Conditions are not then met, any such Interest
Reserve Advances shall be made at Lender’s option and in its sole
discretion.  Provided that Borrower met all of the Advance Conditions for an
Interest Reserve Advance, upon Lender funding such Interest Reserve Advance
hereunder, the corresponding Accrued Interest Payment for such month shall be
deemed to be satisfied.  Upon each Interest Reserve Advance, irrespective of
whether the Advance Conditions were met, (i) the amount of remaining Interest
Reserve (if any) shall be reduced by the amount of such Interest Reserve Advance
and (ii) such Interest Reserve Advance funded by Lender hereunder shall
automatically become principal outstanding under this Note upon such
funding.  Borrower agrees that the Interest Reserve Advances may be funded by
Lender in Lender’s sole discretion even if such funding causes the outstanding
principal balance of this Note to exceed its face amount, and that any such
Interest Reserve Advances funded in excess of the face amount of this Note shall
be repaid to Lender in accordance with the provisions of this
Note.  Notwithstanding anything else to the contrary contained herein, (i) if at
any time an Event of Default has occurred and is continuing under this Note,
Lender shall not be obligated to make any further Interest Reserve Advances, and
thereafter, shall do so only in its sole discretion, unless and until the Event
of Default has been cured to Lender’s satisfaction as confirmed by Lender’s
execution of a written agreement specifically acknowledging and describing the
Event of Default so cured, or waived by Lender as confirmed by Lender’s
execution of a written agreement specifically acknowledging and describing the
Event of Default so waived, and (ii) in no event shall Lender be obligated to
make any Interest Reserve Advance that would cause the aggregate amount of
Interest Reserve Advances made hereunder to exceed the remaining Interest
Reserve.


(c)           Interest and Principal Payments.  Except earlier upon any
acceleration of this Note:


(i)           Borrower promises to pay to Lender, monthly Accrued Interest
Payments on the last day of each month for interest accrued during that month,
unless Lender applies the Interest Reserve to such Accrued Interest Payment as
provided in Section 4(b) of this Note;


 
8

--------------------------------------------------------------------------------

 
(ii)           in addition to the payments required by the provisions of clause
(i) above, concurrently with each Disposition of the Lots pursuant to a Lot Sale
Contract, Borrower promises to pay or cause to be paid to Lender, the Partial
Release Price for each Lot released from Lender’s Lien thereon;


(iii)           in addition to the payments required by the provisions of
clauses (i) and (ii) above, concurrently with any Disposition of the Mortgaged
Property or any part or parcel thereof or other than pursuant to a Lot Sale
Contract, Borrower promises to pay to Lender the full amount of the proceeds
received by or due to Borrower from such Disposition (such Disposition being
subject to Lender’s prior written consent which may be given or withheld in its
sole discretion, unless the Disposition results in the Debt being paid in full);
and


(iv)           in addition to the payments required by the provisions of clauses
(i), (ii) and (iii) above, Borrower promises to pay to Lender the outstanding
principal balance of this Note, together with all accrued, unpaid interest
thereon, unpaid Loan Expenses and other unpaid amounts due hereunder, on or
prior to the Maturity Date.


5.           Terms and Conditions of Payment.


(a)           Application of Payments.  Subject to the application of Interest
Reserve Advances to Accrued Interest Payments as provided in Section 4(b) of
this Note, all payments on this Note shall be applied first, to unpaid Loan
Expenses due hereunder, next, to unpaid accrued interest, and last, to principal
outstanding under this Note (being applied first to any portion of principal
attributable to Interest Reserve Advances).  Notwithstanding the foregoing
sentence, if any Event of Default occurs and is existing under this Note or any
other Loan Document, Lender shall have the right to apply payments toward
amounts due under this Note as Lender determines in its sole discretion.


(b)           General.  All amounts are payable to Lender in lawful money of the
United States of America at the address for Lender provided in this Note, or at
such other address as from time to time may be designated by Lender.  Borrower
shall make each payment which it owes under this Note and the other Loan
Documents to Lender in full and in lawful money of the United States, without
set-off, deduction or counterclaim.  Under no circumstance may Borrower offset
any amount owed by Borrower to Lender under this Note with an amount owed by
Lender to Borrower under any other arrangement.  All payments shall be made by
cashier's check or wire transfer of immediately available funds.  Should any
such payment become due and payable on a day other than a business day, the date
for such payment shall be extended to the next succeeding business day, and, in
the case of a required payment of principal, interest or Loan Expenses or other
amounts then due, interest shall accrue and be payable on such amount for the
period of such extension.  Each such payment must be received by Lender not
later than 3:00 p.m., Grapevine, Texas time on the date such payment becomes due
and payable.  Any payment received by Lender after such time will be deemed to
have been made on the next succeeding business day.


(c)           Prepayment.  Borrower may prepay this Note in whole or in part at
any time and from time to time without incurring any prepayment fee or penalty,
by giving Lender no less than ten (10) days prior written notice of such
termination; provided, that interest shall accrue on the portion of this Note so
prepaid through the date of such prepayment.


 
9

--------------------------------------------------------------------------------

 
6.           Loan Deliveries.  At or prior to the closing of this Note, Borrower
shall deliver or cause to be delivered to Lender, the following items, each of
which shall be satisfactory in form and substance to Lender:


(a)           originals duly executed by Borrower other party (other than
Lender) who is a signatory thereto, of this Note and each other Loan Document
including, without limitation, the Lennar Lot Sale Contract, the Meritage Lot
Sale Contract, the Lot Purchaser’s Consents for Meritage and Lennar, the Earnest
Money Assignment for Meritage, and the Deed of Trust;


(b)           a certified copy of the Organizational Agreements of Borrower, the
General Partner and the Manager;
 
 


(c)           certificates of existence and good standing for Borrower, the
General Partner and the Manager issued by the appropriate state authorities;


(d)           resolutions of the Manager, acting on its behalf and on behalf of
the General Partner and Borrower, authorizing the execution, delivery, and
performance of this Note and the other Loan Documents, and the transactions
contemplated hereby and thereby;


(e)           copies of the liability insurance and casualty insurance policies
covering Borrower and the Mortgaged Property, evidence of payment of the
premiums therefor through at least one year and endorsements of such policies to
Lender (in accordance with and meeting the requirements of Sections 9(o) and (p)
hereof);


(f)           a duly executed Officer’s Certificate;


(g)           all written consents that are required with respect to or
necessitated by this Note and the other Loan Documents and the transactions
contemplated hereby and thereby;


(h)           the following documents and materials: (i) a current appraisal
assessing the fair market value of the Mortgaged Property, subject to Lender’s
review and acceptance, completed by an appraiser acceptable to Lender (ii) all
environmental site assessments and reports with respect to the Mortgaged
Property, including, but not limited to, a wetlands assessment; (iii) all
engineering reports and studies, soil analysis, construction, structural and
mechanical feasibility reports; all surveys, survey maps, plats and proposed
plats; all development plans, construction plans, and other plans and
specifications; all topographic, drainage and contour maps and all other
reports, maps, studies and surveys of engineers, architects and others; (iv) the
fully executed Meritage Lot Sale Contract and Lennar Lot Sale Contract, (v) all
sales and marketing plans for the Mortgaged Property, (vi) all contracts and
agreements with developers, engineers, contractors, subcontractors, consultants
and others relating to supervision and maintenance of, and other professional
services relating to the Mortgaged Property; (vii) copies of all easements and
encumbrances affecting the Mortgaged Property, including land use, water use,
mineral rights, surface rights, zoning, subdivision, grading, environmental
restrictions, and neighborhood association rights and restrictions, (viii) the
commitment for the issuance of the Title Policy for Mortgaged Property, and the
title exception documents, and (ix) all permits, approvals, and authorizations
necessary to develop the Mortgaged Property in compliance with applicable
governmental laws, rules, and regulations; and


(i)           such other and further documents, agreements and certificates as
are reasonably required by Lender.


 
10

--------------------------------------------------------------------------------

 
7.           Conditions Precedent to Commitment.  Borrower agrees that,
notwithstanding anything to the contrary contained herein or in the other Loan
Documents, Lender’s obligation to fund the Commitment and any Interest Reserve
Advance shall be conditioned upon the satisfaction by Borrower of each of the
following conditions:


(a)           an officer of the Borrower’s general partner shall have executed
and delivered to Lender, an Officer’s Certificate dated the funding date,
certifying that all matters in the Officer’s Certificate are true and correct in
all respects;


(b)            all of the Loan Documents shall have been executed and delivered,
and shall be valid, enforceable and in full force and effect;


(c)           the Origination Fee and all fees and expenses owed to Lender under
any of the Loan Documents shall have been paid in full (or Lender shall have
agreed to fund the Origination Fee and such fees and expenses out of the
proceeds of the Commitment);


(d)           the title agent shall have delivered to Lender the title company’s
unconditional commitment to issue the Title Policy to the Lender pursuant to a
commitment, in form and content satisfactory to Lender, wherein the title
company agrees to provide the Title Policy to Lender, obtained at Borrower’s
expense;


(e)           no Event of Default shall have occurred and be continuing; and


(f)           Borrower shall have complied with each other request of Lender.


8.           Representations and Warranties.  Borrower, the General Partner and
the Manager represent and warrant to Lender that:


(a)           Due Organization, Existence and Authority.  Each of the Borrower,
the General Partner and the Manager (i) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and (ii)
has full power and authority to own its properties, carry on its business as
presently conducted and as proposed to be conducted, and to enter into and
perform its obligations under this Note and the other Loan Documents to which it
is a party.


(b)           Loan Documents Authorized.  The execution and delivery by
Borrower, the General Partner and the Manager of this Note and the other Loan
Documents and the full and timely performance of all obligations thereunder have
been duly authorized by all necessary action under the Organizational Agreement
of Borrower, the General Partner, the Manager and otherwise.


(c)           Loan Documents Valid, Binding and Enforceable.  This Note and the
other Loan Documents have been duly and validly executed, issued and delivered
by Borrower, the General Partner and the Manager and constitute the valid and
legally binding obligations of Borrower, the General Partner and the Manager
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting enforcement of creditor’s rights.


(d)           No Violation.  The execution, delivery and performance by Borrower
of the Loan Documents does not and will not (i) contravene the Organizational
Agreement of Borrower, the General Partner or the Manager, (ii) contravene any
law, rule or regulation, or any order, writ, judgment, injunction or decree or
any contractual restriction binding on or affecting Borrower or the Collateral,
(iii) require any approval or consent of any manager, member, lender or any
other Person, other than approvals or consents that have been previously
obtained and disclosed in writing to the Lender, (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Borrower is a party or by which
Borrower or the Collateral may be bound or affected, or (v) result in, or
require the creation or imposition of, any Lien (other than the Liens
contemplated by the Loan Documents) with respect to the Collateral.


 
11

--------------------------------------------------------------------------------

 
(e)           Governmental Consents.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
Borrower of the Loan Documents.


(f)           Government Regulations.  Borrower is not subject to regulation
under the Investment Company Act of 1940, the Federal Power Act or the Public
Utility Holding Company Act of 1935, the Interstate Commerce Act, as the same
may be amended from time to time, or any federal or state statute or regulation
limiting its ability to incur Indebtedness


(g)           Securities Activities.  Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (as defined in Regulation U
of the Board of Governors of the Federal Reserve System in effect from time to
time) and not more than twenty five (25%) of the value of the assets of said
entities consists of such margin stock.


(h)           Suits.  There are no actions, suits or proceedings pending, or to
the knowledge of Borrower, threatened, against or affecting Borrower, or except
for matters that occurred prior to Borrower’s acquisition of the Mortgaged
Property, the Collateral, or involving the validity or enforceability of the
Loan Documents or the priority of the Liens created or evidenced thereby, at law
or in equity, or before or by any governmental authority.


(i)           Financial Statements Complete and Accurate.  All information
supplied and statements made to Lender by or on behalf of Borrower in any
financial statement furnished or application for credit made prior to,
contemporaneously with or subsequent to the execution of this Note are and shall
be true, correct, complete, valid and genuine; such financial statements and
applications for credit have been prepared in accordance with Good Accounting
Practice and fully and accurately present the financial condition of the subject
thereof as of the date thereof and no material adverse change has occurred in
the financial condition reflected therein since the respective dates thereof;
and no additional borrowings have been made by Borrower since the respective
dates thereof other than (i) the borrowing contemplated hereby and (ii) other
borrowings approved by Lender’s prior written consent.


(j)           Environmental Liability.  To the knowledge of Borrower, no
hazardous substances or solid wastes have been disposed of or otherwise released
on the Mortgaged Property in violation of Environmental Laws, nor is the
Mortgaged Property including its soil, ground, water, air and other elements,
contaminated by hazardous substances or solid wastes in violation of
Environmental Laws.  The terms “hazardous substance” and release” shall have the
meanings specified in the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et. seq.)  (“CERCLA”),
and the terms “solid waste” and “disposal” (or “disposed”) shall have the
meanings specified in the Resource Conservation and Recovery Act of 1976, as
amended (42 U.S.C. Section 6901 et. seq.) (“RCRA”); provided, to the extent that
the laws of the State of Texas establish a meaning for “hazardous substance”,
“release”, “solid waste”, or “disposal” or “disposed”) that is broader than that
specified in either CERCLA or RCRA, such broader meaning shall apply.


 
12

--------------------------------------------------------------------------------

 
(k)           Tax Liabilities.  Borrower has filed all tax returns required to
be filed, or has obtained an extension which is currently valid and in effect,
for all federal, state, county, local, and foreign tax returns and reports
required to be filed, including, without limitation, taxes on the Collateral and
all applicable income, payroll, personal property, real property, employee
withholding, social security, unemployment, franchise, excise, use and sales
taxes.  Borrower has paid in full all taxes that have become due as reflected on
all such returns and reports including any interest and penalties, expect for
taxes being contested in good faith and for which such taxpayer has set aside
adequate reserves for the payment thereof.  Borrower as established adequate
reserves for all taxes payable but not yet due.  No governmental claim for
additional taxes, interest, or penalties is pending or, to the knowledge of
Borrower, threatened against Borrower or the Collateral.


(l)           Compliance With Legal Requirements.  Borrower is in compliance
with all legal requirements in respect of the conduct of its business and the
ownership of its assets.  Borrower owns or has the continuing right to use all
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names, trade name rights and copyrights which are required to
conduct its business.


(m)           Full Disclosure.  None of the representations, warranties,
covenants, agreements or statements contained in any Loan Document or any
schedule, exhibit, report, statement or certificate furnished to Lender by or on
behalf of Borrower in connection with the Loan contains or will contain any
untrue statement of a material fact, or omits or will omit any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading.


(n)           No Known Material Adverse Fact.  Borrower knows of no fact which
materially and adversely affects the Collateral, or the business, operations,
prospects or condition, financial or otherwise, of Borrower except for matters
fully disclosed to Lender.


(o)           Survival of Representations and Warranties.  All representations
and warranties made by or on behalf of Borrower herein or in any other Loan
Document shall survive the delivery of this Note and the making of the Loan and
any investigation at any time made by or on behalf of Lender shall not diminish
its rights to rely thereon.


(p)           No Usury.  Without limiting the generality of any other
representation or warranty set forth herein or in any other Loan Document, the
Loan is a commercial loan and not usurious under the laws of the State of Texas.


(q)           Adequate Consideration.  Prior to entering into this Note and the
other Loan Documents, Borrower has reviewed the benefits to be provided to it as
a result of the Lender making the Loan and have concluded that the benefits are
reasonably equivalent in value to the Collateral to be pledged to secure the
Loan and the obligations assumed and to be assumed by it pursuant to the Loan
Documents.


(r)           No Partnership, Joint Venture or Agency Intended.  Nothing in this
Note or the other Loan Documents is intended or shall in any way be construed so
as to create any form of partnership, joint venture or agency relationship
between the Borrower, on the one hand, and the Lender on the other hand, the
parties hereto having expressly disclaimed any intention of any kind to create
any partnership or agency relationship between them resulting from or arising
out of the Loan Documents.


 
13

--------------------------------------------------------------------------------

 
(s)           No Reimbursement Contract.  As of the Effective Date, no
Reimbursement Contract exists or has ever existed with respect to the Mortgaged
Property.


(t)           Lot Sale Contracts.  On the Effective Date, no Lot Sale Contract
exists except for (i) the Lennar Lot Sale Contract and (ii) the Meritage Lot
Sale contract.


9.           Covenants.  Borrower, the General Partner and the Manager covenant
and agree with Lender that they will, at all times prior to payment in full of
this Note and termination of Borrower’s obligations hereunder, comply with each
of the following covenants below:


(a)           Payment; Performance.  Borrower shall promptly pay all amounts due
and owing to Lender under this Note.  Borrower shall timely perform and comply
with each agreement and covenant made by it under this Note and the other Loan
Documents.


(b)           Use of Proceeds.  Borrower shall use the proceeds of this Note
solely for business purposes.  In no event shall the proceeds of this Note be
used, directly or indirectly, by any Person for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any “margin stock” (as such term
is defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System).


(c)           Lots.  Each of the Lots is a Finished Lot and is suitable for the
construction of a single family residence thereon.


(d)           Termination of Existence.  Borrower shall no cause or permit, or
enter into any agreement to cause or permit, the dissolution or termination of
the existence of Borrower, or the merger, consolidation, or reorganization of
Borrower with or into any other entity, whether or not such party would be the
surviving entity.


(e)           Notice of Certain Events.  Borrower shall promptly notify Lender
in writing of the occurrence of any event or series of events causing, or that
could be expected to cause or has caused (i) a material adverse effect on the
operations or financial condition of Borrower, (ii) the occurrence of any Event
of Default (without giving effect to any cure period applicable thereto), or
(iii) any default by Borrower or the acceleration of the maturity of any
Indebtedness owed by Borrower under any agreement for borrowed money or any
indenture, mortgage, agreement, promissory note, contract or other instrument to
which Borrower is a party or by which any material asset or property of Borrower
is bound.  In addition, Borrower agrees to notify Lender in writing at least
twenty (20) business days prior to the date that Borrower changes its name or
address, the location of its chief executive office or principal place of
business, and the place where it keeps its books and records.


(f)           Financial Statements; Tax Returns.  Borrower shall deliver or
cause to be delivered to Lender, the following:


(i)           within sixty (60) days after the end of each fiscal quarter, the
unaudited financial statements of Borrower, prepared in accordance with Good
Accounting Practice, and combined or consolidated as appropriate, including all
notes related thereto;


 
14

--------------------------------------------------------------------------------

 
(ii)           within one hundred twenty (120) days after the end of each fiscal
year, the unaudited financial statements of Borrower, prepared in accordance
with Good Accounting Practice, and combined or consolidated as appropriate,
including all notes related thereto;


(iii)           copies of all federal and state tax returns prepared with
respect to Borrower within ten (10) days of such documents being filed with the
Internal Revenue Service or applicable state authority, along with an audit
thereof upon request of Lender; and


(iv)           such other information relating to the financial condition and
affairs of Borrower, and the Collateral as Lender may from time to time request.


All financial statements shall be accompanied by duly executed Financial
Statement Certifications.


(g)           Taxes.  Borrower shall pay or cause to be paid all federal, state
and local taxes levied against it and its assets and the Collateral as they
become due and payable and before the same become delinquent.  Borrower shall
furnish to Lender evidence that all such taxes are paid within ten (10) days
following the date of payment.  Notwithstanding the foregoing, Borrower shall
have the right to pay such tax under protest or to otherwise contest any such
tax or assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of any property subject thereto, (ii) they have notified Lender of
the intent to contest such taxes, and (iii) adequate reserves for the liability
associated with such tax have been established in accordance with Good
Accounting Practice.


(h)           Liens.  Borrower shall not create, incur, assume, permit or suffer
to exist any Lien on or against the Collateral including, without limitation,
the Mortgaged Property, except as otherwise affirmatively stated in the Loan
Documents.


(i)           Operation of Business.  Borrower shall operate its business in
compliance with all applicable federal, state and local laws, rules,
regulations, and ordinances.  Borrower shall maintain or engage sufficient
qualified personnel for the operations of its business.  Borrower shall maintain
its existence and good standing in each state where it operates or does any
business, except in any jurisdictions where the failure to maintain such
existence and good standing would not have a material adverse effect
individually or in the aggregate, on its financial condition or
operations.  Borrower shall obtain, maintain and keep current, all consents,
licenses, permits, authorizations, permissions and certificates which may be
required or imposed by any governmental authority or which are required by
applicable federal, state or local laws, regulations and ordinances.


(j)           No Work Performed. No labor or services will be performed by on
behalf of Borrower, and no materials will be furnished or delivered by on or
behalf of Borrower to, the Mortgaged Property prior to the recording the Deed of
Trust, which could give rise to a Lien on the Mortgaged Property with priority
equal to or greater than the Liens and security interests of the Deed of Trust
or other Loan Documents.


(k)           Borrower and Mortgaged Property Documents.  In addition to the
information otherwise required to be provided to Lender pursuant to this Note,
Borrower shall, promptly upon request, furnish to Lender, all of the following
documents:


 
15

--------------------------------------------------------------------------------

 
(i)           all documents, certificates, agreements, contracts and other
materials provided for in the Advance Conditions, including, without limitation,
all amendments, modifications, and supplements thereto, and all new and
additional documents, certificates, and agreements, contracts and other
materials relating thereto;


(ii)           all capital expenditure and expense reports, invoices and
documentation of expenses and capital expenditures, bank account information and
records, and other material financial and operational information related to the
Mortgaged Property;


(iii)           minutes of the meetings and all written consents of the general
partner or partners of Borrower relating in any respect to the Mortgaged
Property;


(iv)           promissory notes, loan documents, contracts and agreements
evidencing Indebtedness of Borrower and all amendments, modifications and
supplements thereto;


(v)           any new documents or information, and any updates, supplements, or
replacements for any documents or information, required to be delivered to
Lender pursuant to the Loan Documents;


(vi)           each Lot Sale Contract and each amendment, modification and
supplement thereto (provided, that by this reference, Lender shall not be deemed
to have approved any such amendment, modification or supplement);
(vii)           contracts and agreements relating to the Mortgaged Property, its
maintenance, and administration; and


(viii)           all other information with respect to Borrower and the
Collateral that Lender may reasonably request from time to time.


(l)           Transactions with Affiliates.  Borrower shall not enter into or be
a party to any agreement or transaction with any Affiliate except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms that are no less favorable to
Borrower than it would obtain in a comparable arms-length transaction with a
Person not an Affiliate of Borrower, and on terms consistent with the business
relationship of Borrower and such Affiliate prior to the Effective Date, and
fully disclosed to Lender.


(m)           Audit.  Borrower shall permit Lender and its employees,
representatives, auditors, collateral verification agents, attorneys and
accountants (collectively, the “Lender Representatives”), at any time and from
time to time, at Borrower’s expense, to (a) audit all books and records related
to Borrower and the Collateral including, without limitation, the Mortgaged
Property, and (b) visit and inspect the offices of Borrower and to inspect and
make copies of all books and records, and to write down and record any
information the Lender Representatives obtain.  Borrower agrees to cooperate
fully with Lender in connection with such audits and inspections.


(n)           Agreements related to the Mortgaged Property.  Without the prior
written consent of Lender, Borrower shall not enter into, amend, modify or
terminate any agreement related to the Collateral that reasonably would be
expected to hinder, delay or impair the timely payment of the Debt, or the
performance by Borrower of any of its Obligations under the Loan Documents or
that could have a material adverse effect on the value of the Collateral or
Lender’s Liens against the Collateral.


 
16

--------------------------------------------------------------------------------

 
(o)           General Liability Insurance.  Borrower shall at all times maintain
or cause to be maintained general liability insurance with coverage amounts that
are normal and customary for similarly-situated entities engaged in similar
businesses.  Each such policy shall provide that Lender be given at least thirty
(30) days written notice as a condition precedent to any cancellation thereof or
material change therein.  Borrower shall obtain an endorsement to each such
policy naming Lender as an additional insured to each such policy, and provide
Lender annually with the insurance certificate, evidencing such coverage, the
endorsement of each such policy to Lender, and evidence of payment of the
premium for each such policy.


(p)           Property Insurance.  Borrower shall, at all times maintain hazard
insurance on the Mortgaged Property with coverage amounts that are normal and
customary for similar properties.  Each such policy shall provide that Lender be
given at least thirty (30) days written notice as a condition precedent to any
cancellation thereof or material change therein.  Borrower shall obtain an
endorsement to each such policy naming Lender as an additional insured to each
such policy, and provide Lender annually with the insurance certificate,
evidencing such coverage, and evidence of payment of the premium for each such
policy.


(q)           Communications.  Borrower hereby consents to and agrees that
Lender and its representatives, employees, project managers, and consultants may
communicate with (verbally and in writing, in person and via electronic
communications), and exchange information among and between, (i) all
contractors, subcontractors, engineers, design professionals and all others who
provide work and/or services with respect the Mortgaged Property or any portion
thereof, together with their respective principals, employees and agents, (ii)
all Persons having an interest in the Collateral, in whole or in part, and (iii)
all lenders and potential lenders that may or do provide financing to
Borrower.  Borrower hereby releases and holds harmless, and agrees to indemnify,
Lender, its general partner and their respective partners, officers, directors,
shareholders, representatives, employees, and agents (each, a “Released Party”),
from and against any and all damages, claims, liabilities and expenses related
to, associated with or in respect of any such communications or exchanges of
information, whether or not they shall be caused in whole or in part by the
negligence of a Released Party, excluding Lender’s intentional misconduct or
gross negligence.


(r)           Reimbursement Contract.  Borrower shall obtain Lender’s written
consent prior to entering into, or permitting any Affiliate to enter into, any
contract or agreement with any city, district or other governmental authority
providing for the sharing, payment and/or reimbursement of the costs of planning
and/or construction with respect to the Mortgaged Property such as, but not
limited to, a municipal utility district or public improvement district
reimbursement agreement (each, a “Reimbursement Contract”) or prior to becoming
an assignee of, or otherwise becoming entitled to received proceeds under, any
such Reimbursement Contract.  As a condition to giving its prior written
consent, Borrower agrees that Lender may require, in its sole discretion, that
the Reimbursement Contract and/or the proceeds therefrom or related thereto be
assigned to Lender to be applied to reduce Borrower’s obligations hereunder
pursuant to a form of assignment satisfactory to Lender in form and substance
and filed of record.


(s)           Compliance with Lot Sale Contracts.  Borrower shall comply in all
respects with its obligations under each Lot Sale Contract and shall not take
any action or inaction that creates a Borrower default under any such Lot Sale
Contract.  Borrower shall not terminate any Lot Sale Contract except in
accordance with its terms upon default thereunder by the Builder, in which case,
Borrower shall obtain the prior written consent of Lender to terminate such Lot
Sale Contract.  Borrower shall obtain the prior written consent of Lender before
entering into any agreement that amends, modifies or supplements any Lot Sale
Contract.  Lender shall not unreasonably withhold or delay its consent to an
amendment, modification or supplement of any Lot Sale Contract if Borrower shall
have consented to such amendment, modification or supplement; provided, however,
that Lender may withhold its consent, as determined by Lender in its sole
discretion, to any amendment, modification or supplement to any Lot Sale
Contract which (i) decreases the purchase price payable for any Lots, (ii)
delays the acquisition of any Lot beyond the schedule or date(s) agreed in such
Lot Sale Contract, (iii) could reasonably be expected to delay or impair the
ability of Borrower to timely repay the Loan in accordance with the terms and
conditions or the Loan Documents, (iv) violates any of the Loan Documents, or
(v) in Lender’s opinion, materially and adversely affects Lender’s security for
the Loan or the rights and benefits of Borrower under such Lot Sale Contract.


 
17

--------------------------------------------------------------------------------

 
(t)           New Lot Sale Contracts.  Borrower shall obtain Lender’s prior
written consent before entering into any Lot Sale Contract except for the
Meritage Lot Sale Contract and the Lennar Lot Sale Contract.  Each Lot Purchaser
must be either (i) an Approved Builder or (ii) another Person approved by Lender
in its sole discretion.  For each Lot Sale Contract, the purchase price of the
Lots, the timing of the take down schedule, if any, the other terms and
conditions of each Lot Sale Contract relating to the purchase price and timing
of payment for the Lots must be satisfactory to Lender in its sole
discretion.  Concurrently with entering into any Lot Sale Contract and as a
condition to Lender approving any Lot Sale Contract, Borrower shall execute and
deliver to Lender, and shall cause the Lot Purchaser under the Lot Sale
Contract, together with any title company or other escrow agent holding earnest
money (in the form of cash, a letter of credit or otherwise) to execute and
deliver to Lender, all of the following:  (i) an Assignment and Subordination
Agreement, (ii) a Lot Purchaser Consent, and (iii) and, if Earnest Money is
delivered or deposited in support of the Lot Sale Contract, an Earnest Money
Assignment.  Borrower further agrees to enter into such amendments, modification
or supplements to the Loan Documents in the form provided by Lender and to make
such representations, warranties, covenants, that Lender deems necessary or
desirable in connection with each such new such Lot Sale Contract.


(u)           Lot Sales Report.  Within ten (10) days after the end of each
month, Borrower shall deliver to Lender, a sales report setting forth the sales
status of each Lot.


(v)           Consultants. Borrower agrees that Lender may engage one or more
consultants and whenever consent or approval by Lender is required under this
Note, the consent or approval may be conditioned upon consent or approval by
such consultants.  All costs of the consultants shall be borne by
Borrower.  Borrower shall cooperate with the consultants and will use its best
efforts to cause the design professionals, engineers, developers, contractors,
project engineers and the employees of each of them to cooperate with the
consultants and, upon request, will furnish the consultants whatever they may
consider reasonably necessary or useful in connection with the performance of
their duties, including permits, subcontracts, purchase orders, Lien waivers and
other documents relating to the Mortgaged Property.  Borrower acknowledges and
agrees that the duties of the consultants run solely to Lender and that the
consultants shall have no obligations or responsibilities whatsoever to
Borrower, any project engineer, any design professional, any contractor or to
any of their respective affiliates or employees, or to any other Person.


(w)           Reimbursement Contract.  Borrower shall obtain Lender’s written
consent prior to entering into or permitting any affiliate to enter into, any
contract or agreement with any city, district or other governmental authority
providing for the sharing, payment and/or reimbursement of the costs of planning
and/or construction with respect to the Mortgaged Property such as, but not
limited to, a municipal utility district or public improvement district
reimbursement agreement (each, a “Reimbursement Contract”) or prior to becoming
an assignee of, or otherwise becoming entitled to receive proceeds under, any
such Reimbursement Contract.  As a condition to giving its prior written
consent, Borrower agrees that Lender may require, in its sole discretion, that
(i) the Reimbursement Contract and/or the proceeds therefrom or related thereto
be assigned to Lender to be applied to reduce Borrower’s obligations hereunder
pursuant to a form of assignment satisfactory to Lender in form and substance
and filed of record, and/or (ii) the proceeds therefrom or related thereto be
used for any business purposes specified by Lender.  Notwithstanding anything
else to the contrary contained herein or in any other Loan Document, in no event
shall any Reimbursement Contract require or result in a subordination of
Lender’s Lien against the Mortgaged Property.  Borrower agrees to, and agrees to
cause its affiliates to, execute, enter into and deliver to Lender any
additional agreements or assignments that Lender may request in order to
facilitate the obligations of Borrower under this Section.  If despite an
assignment to Lender, Borrower receives any reimbursement or other proceeds
resulting from a Reimbursement Contract assigned to Lender, then Borrower agrees
to immediately pay over to Lender the full amount of such proceeds, which shall
be applied by Lender to reduce Borrower’s obligations owed to Lender under this
Note and the other Loan Documents, until all such obligations have been paid in
full.  Borrower shall not amend or modify, or permit to be amended or modified,
any Reimbursement Contract without Lender’s prior written consent.


 
18

--------------------------------------------------------------------------------

 
(x)           Title Policy.  Borrower shall cause the title company to issue and
deliver to Lender, the Title Policy within forty-five (45) days after the
Effective Date.


10.           WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  BORROWER HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT
ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR THE LOAN
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR ASSOCIATED
HEREWITH OR THEREWITH, BEFORE OR AFTER MATURITY OF THIS NOTE; (B) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW, (C)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF LENDER OR COUNSEL FOR
ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS,
AND (D) ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS NOTE AND
THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
BASED UPON, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL,
CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT
DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY
PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.


11.           Default.


(a)           For purposes of this Note, the following events shall constitute
an “Event of Default”:


(i)           except for Accrued Interest Payments due during any period when
Accrued Interest Payments are made by Lender pursuant to Section 4(b), the
failure of Borrower to make any payment required by this Note in full on or
before the tenth (10th) day following the date such payment is due (or declared
due pursuant to the terms of this Note), whether on or prior to the Maturity
Date; or


(ii)           any financial statement, representation, warranty, or certificate
made or furnished by or with respect to Borrower contained in this Note or any
other Loan Document or made in connection herewith or therewith, shall be
materially false, incorrect, or incomplete when made; or


(iii)           Borrower shall fail to perform or observe any covenant or
agreement contained in this Note or any other Loan Document that is not
separately listed in this Section 11(a) as an Event of Default, and the same
remains unremedied for ten (10) days thereafter; or


(iv)           any “event of default” or “default” occurs under any Loan
Document other than this Note that is not otherwise covered by another
subsection of this Section 11(a); or


 
19

--------------------------------------------------------------------------------

 
(v)           the entry of a decree or order for relief by a court having
jurisdiction in respect of Borrower, the General Partner, the Manager or UDF in
an involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, which is not vacated or dismissed within thirty (30) days, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or other similar official) of Borrower, the General Partner, the Manager or UDF
for any substantial part of their respective properties or the Mortgaged
Property, or ordering the winding up or liquidation of such Person’s affairs; or


(vi)           the commencement by Borrower, the General Partner, the Manager or
UDF of a voluntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency or other similar law, or the consent by it to the appointment to or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Borrower, the General Partner, the
Manager or UDF for any substantial part of their respective properties or the
Mortgaged Property, or the making by Borrower, the General Partner, the Manager
or UDF of any assignment for the benefit of creditors, or the admission by
Borrower, the General Partner, the Manager or UDF in writing of the inability to
pay its debts generally as they become due; or


 
(vii)
the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of all or a substantial
part of the assets of Borrower, the General Partner, the Manager or UDF, or
against the Mortgaged Property, in a proceeding brought against or initiated by
Borrower the General Partner, the Manager or UDF, or against the Mortgaged
Property; or



(viii)           if Borrower the General Partner, the Manager or UDF is
liquidated or dissolved or winds up its affairs, or the sale or liquidation of
all or substantially all of the assets of Borrower, the General Partner, the
Manager or UDF; or


(ix)           any “default” or “event of default” not cured within the grace
period, if any, for such default or event of default, shall occur under (A) any
credit agreement, loan agreement, promissory note, or other document evidencing
Indebtedness for borrowed money incurred by Borrower, or (B) any subordination
agreement, security agreement, pledge agreement, guaranty, deed of trust, or
other agreement providing security or collateral for Indebtedness, executed by
Borrower, or (C) any joint venture agreement, revenue or profits sharing or
participation agreement, partnership agreement, shareholders agreement,
securities purchase agreement or any other agreement governing to which Borrower
is a party, if Lender or any of its affiliates is also a party to such agreement
(the terms “default” and “event of default” having the meaning given to such
terms in any of the agreements described above); or


 
20

--------------------------------------------------------------------------------

 
(x)           in Lender’s opinion, any material adverse change occurs in the
financial condition or business of Borrower; or


(xi)           any Loan Document ceases to become valid and binding for any
reason; or


(xii)           a Disposition of any Lot occurs without payment to Lender of the
applicable Partial Release Price  or other amount of payment required; or


(xiii)           Borrower suffers the entry against it of a final judgment for
the payment of money in excess of $50,000 which is not covered by insurance
which is not paid in full within ten (10) days thereafter; or


(xiv)           Borrower suffers a writ or warrant of attachment or any similar
process to be issued by any tribunal against all or any substantial part of its
properties, assets or the Mortgaged Property or any other Collateral, and such
writ or warrant of attachment or any similar process is not stayed or released
within thirty (30) days after the entry or levy thereof or after any stay is
vacated or set aside; or


(xv)           in Lender’s opinion, the prospect for payment or the prospect for
performance with respect to this Note or any other agreement that Borrower may
have with Lender is impaired and Lender so notifies Borrower in writing.


(b)           Upon the occurrence of an Event of Default described in subsection
(a)(v), (vi) or (vii) above, all obligations under this Note and the other Loan
Documents shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and any and all sureties, guarantors and
endorsers of this Note.  During the continuance of any other Event of Default,
then and in every such case Lender may do any or all of the following: (i)
declare the principal of this Note together with all accrued and unpaid interest
on the unpaid principal balance, and Loan Expenses and other amounts due to
Lender under this Note or the other Loan Documents, to be due and payable
immediately, and the same shall become and be due and payable, without notices,
demands for payment, presentations for payment, notices of payment default,
notices of intention to accelerate maturity, protest and notice of protest, and
any other notices of any kind, all of which are expressly waived by Borrower and
any and all sureties, guarantors and endorsers of this Note, and/or
(ii) exercise any or all of its rights under all or any of the Loan Documents,
and/or (iii) refuse to advance any funds hereunder or to fund any Interest
Reserve hereunder, and/or (iv) exercise any or all other rights and remedies
available to Lender at law and at equity, including, without limitation, such
rights existing under the Uniform Commercial Code.  No delay on the part of
Lender in exercising any power under this Note shall operate as a waiver of such
power or right nor shall any single or partial exercise of any power or right
preclude further exercise of that power or right.


 
21

--------------------------------------------------------------------------------

 
(c)           If this Note is placed in the hands of an attorney for collection
after an Event of Default or failure to pay under this Note, or if all or any
part of the Debt represented hereby is proved, established or collected in any
court or in any bankruptcy, receivership, debtor relief, probate or other court
proceedings, Borrower and all endorsers, sureties and guarantors of this Note,
jointly and severally, agree to pay reasonable attorneys' fees and collection
costs to Lender in addition to the principal and interest payable under this
Note.


12.           Usury Laws.                       Notwithstanding anything to the
contrary contained in this Note or any other Loan Document:


 It is expressly stipulated and agreed to be the intent of Borrower and Lender
at all times to comply strictly with the applicable Texas law governing the
maximum rate or amount of interest payable on the Debt, or applicable United
States federal law to the extent that such law permits Lender to contract for,
charge, take, reserve or receive a greater amount of interest than under Texas
law.  If the applicable law is ever judicially interpreted so as to render
usurious any amount contracted for, charged, taken, reserved or received in
respect of the Debt, including by reason of the acceleration of the maturity or
the prepayment thereof, then it is the express intent of Borrower and Lender
that all amounts charged in excess of the Highest Lawful Rate shall be
automatically canceled, ab initio, and all amounts in excess of the Highest
Lawful Rate theretofore collected by Lender shall be credited on the principal
balance of the Debt (or, if the Debt has been or would thereby be paid in full,
refunded to Borrower), and the provisions of the Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable laws, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if the Note has been paid in full before the
end of the stated term hereof, then Borrower and Lender agree that Lender shall,
with reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Highest Lawful Rate, either
credit such excess interest against the Debt then owing by Borrower to Lender
and/or refund such excess interest to Borrower.  Borrower hereby agrees that as
a condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against the Debt then owing by Borrower to Lender. All sums
contracted for, charged, taken, reserved or received by Lender for the use,
forbearance or detention of the Debt shall, to the extent permitted by
applicable law, be amortized, prorated, allocated or spread, using the actuarial
method, throughout the stated term of the Note (including any and all renewal
and extension periods) until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the Highest Lawful Rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to this Note or any other part of the Debt.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.  The terms and provisions of
this paragraph shall control and supersede every other term, covenant or
provision contained herein, in any of the other Loan Documents or in any other
document or instrument pertaining to the Debt.


 
22

--------------------------------------------------------------------------------

 
13.           Indemnity; Release.  Borrower agrees to indemnify Lender, upon
demand, from and against any and all liabilities, obligations, claims, losses,
damages, penalties, fines, actions, judgments, suits, settlements, costs,
expenses or disbursements (including reasonable, documented fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever, now
existing (in this section, collectively called “Liabilities and Costs”) to the
extent actually imposed on, incurred by, or asserted against Lender in its
capacity as lender hereunder growing out of, resulting from or in any other way
associated with this Note and the other Loan Documents or any of the
transactions and events (including the enforcement or defense thereof) at any
time associated therewith or contemplated therein.


THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED IN WHOLE OR IN PART UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY LENDER;


provided only that Lender shall not be entitled under this section to receive
indemnification for that portion, if any, of any Liabilities and Costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.  If any Person (including Borrower) ever
alleges such gross negligence or willful misconduct by Lender, the
indemnification provided for in this section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the extent and effect of
the alleged gross negligence or willful misconduct.  As used in this section,
the term “Lender” shall refer not only to the Person designated as such in this
Note but also to each partner, director, officer, attorney, employee,
representative and affiliate of such person.


FOR GOOD AND VALUABLE CONSIDERATION SET FORTH HEREIN, INCLUDING THE PROMISES,
AGREEMENTS, COVENANTS, REPRESENTATIONS AND OBLIGATIONS SET FORTH IN THIS NOTE
AND THE OTHER LOAN DOCUMENTS, BORROWER HEREBY RELEASES AND FOREVER DISCHARGES,
AND COVENANT NOT TO SUE OR FILE ANY CHARGES OR CLAIMS AGAINST, LENDER FOR ANY
AND ALL EXISTING OR FUTURE CLAIMS, DEMANDS AND CAUSES OF ACTION, IN CONTRACT OR
IN TORT, AT LAW OR IN EQUITY, KNOWN OR UNKNOWN, PENDING OR THREATENED, FOR ALL
EXISTING AND FUTURE DAMAGES AND REMEDIES ARISING OUT OF OR IN ANY WAY ASSOCIATED
WITH THIS NOTE AND THE OTHER LOAN DOCUMENTS AND THE LOAN MADE PURSUANT HERETO
AND THERETO.


14.           Mutual Understanding.  Borrower represents and warrants to Lender
that it fully understands the terms and provisions hereof, have had an
opportunity to review this Note and the other Loan Documents with legal counsel
and has executed this Note and the other Loan Documents based on its own
judgment and advice of counsel.  If an ambiguity or question of intent or
interpretation arises, this Note will be construed as if drafted jointly by
Borrower and Lender and no presumption or burden of proof will arise favoring or
disfavoring any party because of authorship of any provision of this Note.


15.           Further Assurances.  Borrower will, at its expense, to promptly
execute and deliver to Lender, all such other and further documents, agreements
and instruments, and shall deliver all such supplementary information, in
compliance with or accomplishment of the agreements of Borrower under this Note
and the other Loan Documents as Lender shall request.


 
23

--------------------------------------------------------------------------------

 
16.           Cumulative Remedies.  All rights and remedies that Lender is
afforded by reason of this Note are separate and cumulative with respect to
Borrower and may be pursued separately, successively, or concurrently, as Lender
deems advisable.  In addition, all such rights and remedies are non-exclusive
and shall in no way limit or prejudice Lender’s ability to pursue any other
legal or equitable rights or remedies that may be available to Lender.


17.           Notice.  All notices and other communications under this Note will
be in writing and will be mailed by registered or certified mail, postage
prepaid, sent by facsimile, delivered personally by hand, or delivered by
nationally recognized overnight delivery service addressed to Borrower at 1301
Municipal Way, Suite 200, Grapevine, Texas 76051, Facsimile No. (817) 835-0383
or to Lender at 1301 Municipal Way, Suite 100, Grapevine, Texas 76051, Facsimile
No. 817) 835-0383 or, with respect to any party, to such other address as a
party may have delivered to the other parties for purposes of notice.  Each
notice or other communication will be treated as effective and as having been
given and received (a) if sent by mail, at the earlier of its receipt or three
(3) business days after such notice or other communication has been deposited in
a regularly maintained receptacle for deposit of United States mail, (b) if sent
by facsimile, upon written or electronic confirmation of facsimile transfer, (c)
if delivered personally by hand, upon written or electronic confirmation of
delivery from the Person delivering such notice or other communication, or (d)
if sent by nationally recognized overnight delivery service, upon written or
electronic confirmation of delivery from such service.


18.           Enforcement and Waiver by Lender.  Lender shall have the right at
all times to enforce the provisions of this Note and the other Loan Documents in
strict accordance with their respective terms, notwithstanding any conduct or
custom on the part of Lender in refraining from so doing at any time or
times.  The failure of Lender at any time or times to enforce its rights under
such provisions, strictly in accordance with the same, shall not be construed as
having created a custom or in any way or manner modified or waived the same.


19.           CHOICE OF LAW.  EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY PARTICULAR
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS, THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD
TO ITS CONFLICTS OF LAWS PROVISIONS.


20.           JURISDICTION; VENUE.  BORROWER IRREVOCABLY AGREES THAT ANY LEGAL
PROCEEDING IN RESPECT OF THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT
IN THE DISTRICT COURTS OF TARRANT COUNTY, TEXAS OR THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF TEXAS, TARRANT DIVISION (THE “SPECIFIED
COURTS”).  BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE SPECIFIED COURTS.  BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT OR HE MAY NOW OR HEREAFTER HAVE
THAT THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
SPECIFIED COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND HEREBY IRREVOCABLY
AGREES TO A TRANSFER OF ALL SUCH PROCEEDINGS TO THE SPECIFIED COURTS.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST  BORROWER IN ANY JURISDICTION OR TO SERVE PROCESS IN
ANY MANNER PERMITTED BY APPLICABLE LAW.


 
24

--------------------------------------------------------------------------------

 
21.           Counterparts.  This Note and each other Loan Document may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute but one and the same
instrument.


22.           Severability.  If any provision of this Note or any other Loan
Document shall be held invalid under any applicable laws, then all other terms
and provisions of this Note and the Loan Documents shall nevertheless remain
effective and shall be enforced to the fullest extent permitted by applicable
law.


23.           Amendments; Waivers.  No amendment or waiver of any provision of
this Note nor consent to any departure herefrom, shall in any event be effective
unless the same shall be in writing and signed by Lender and the affected
person, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


24.           Binding Effect; Assignment. This Note and the other Loan Documents
shall be binding on Borrower and their respective successors and assigns,
including, without limitation, any receiver, trustee or debtor in possession of
or for Borrower, and shall inure to the benefit of Lender and its successors and
assigns. Borrower shall not be entitled to transfer or assign this Note and the
other Loan Documents in whole or in part without the prior written consent of
Lender. This Note and the other Loan Documents are freely assignable and
transferable by Lender without the consent of Borrower or any of their
respective affiliates.  Should the status, composition, structure or name of
Borrower change, this Note and the other Loan Documents shall continue to be
binding upon such Person and also cover such Person under the new status
composition, structure or name according to the terms hereof and thereof.


25.           Captions.  The captions in this Note are for the convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.


26.           Number of Gender of Words.  Except where the context indicates
otherwise, words in the singular number will include the plural and words in the
masculine gender will include the feminine and neutral, and vice versa, when
they should so apply.


27.           ENTIRE AGREEMENT.  THIS NOTE AND THE OTHER LOAN DOCUMENTS TOGETHER
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING THE SUBJECT MATTER
HEREOF, AND ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS, WHETHER ORAL OR
WRITTEN, ARE MERGED INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES AND THIS NOTE AND THE OTHER LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


[The remainder of this page is left blank intentionally.]

 
37104.1/316024v1
Secured Promissory Note – Indian Springs
 
25

--------------------------------------------------------------------------------

 

This Note has been executed on this the _____ day of January, 2010, effective
for all purposes as of the Effective Date.


BORROWER:
HLL LAND ACQUISITIONS OF TEXAS, L.P.

a Texas limited partnership


By:  HLL Development, LLC,
        a Texas limited liability company
Its:   General Partner


By:   United Development Funding II, Inc.,
         a Delaware corporation
Its:    Manager


  By:       /s/ Ben Wissink                                   
              Name:  Ben Wissink                                         
  Its:       Vice President                                      












 
37104.1/316024v1
Secured Promissory Note – Indian Springs
 
26

--------------------------------------------------------------------------------

 

This Note has been executed on this the _____ day of January, 2010, effective
for all purposes as of the Effective Date.


THE GENERAL PARTNER:


HLL Development, LLC, a Texas limited liability company, hereby (i) agrees with
and accepts all of the terms and conditions of this Note which are applicable to
HLL Development, LLC in its capacity as the General Partner, as such term is
defined under this Note, and (ii) makes the representations, warranties,
covenants and agreements in this Note which are applicable to HLL Development,
LLC in its capacity as the General Partner, as such term is defined under this
Note.




HLL DEVELOPMENT, LLC,
a Texas limited liability company


By:  United Development Funding II, Inc.
Its:  Manager




        By:          /s/ Ben Wissink                                       
                Name:      Ben Wissink                                          
 
        Its:           Vice President                                         





 
37104.1/316024v1
Secured Promissory Note – Indian Springs
 
27

--------------------------------------------------------------------------------

 

This Note has been executed on this the _____ day of January, 2010, effective
for all purposes as of the Effective Date.


THE MANAGER:


United Development Funding II, Inc., a Delaware corporation, hereby (i) agrees
with and accepts all of the terms and conditions of this Note which are
applicable to United Development Funding II, Inc., in its capacity as the
Manager, as such term is defined under this Note, and (ii) makes the
representations, warranties, covenants and agreements in this Note which are
applicable to United Development Funding II, Inc., in its capacity as the
Manager, as such term is defined under this Note.




UNITED DEVELOPMENT FUNDING II, INC.,
a Delaware corporation






        By:          /s/ Ben Wissink                                       
            Name:      Ben Wissink                                            
           Its:                Vice
President                                          








 
37104.1/316024v1
Secured Promissory Note – Indian Springs
 
28

--------------------------------------------------------------------------------

 





The terms of this Note are hereby accepted by Lender.




LENDER:                                                      UNITED DEVELOPMENT
FUNDING IV
a real estate investment trust organized under thelaws of the state of Maryland






        By:         /s/ Hollis M. Greenlaw                           
                Name:    Hollis M. Greenlaw                                 
        Its:         Chief Executive Officer                           









 
37104.1/316024v1
Secured Promissory Note – Indian Springs
 
29

--------------------------------------------------------------------------------

 
